DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Receipt is acknowledged of a 371 of international PCT application.
Response to Amendment
Applicant’s amendment to claim 1 has overcome claim objection previously set forth in final office action dated 02/01/2021. Therefore, the objection has been withdrawn.
Applicant originally submitted claims 1-16 in the application. In the previous response, the applicant amended claims 1-2, 8, 10-11, and 14-16 and cancelled claims 3-7 and 12-13. In the present response, the applicant amended claim 1. Accordingly, claims 1-2, 8-11 and 14-16 are currently pending in the application.
Response to Arguments
Applicant’s arguments filled 04/30/2021, with respect to rejection of claim 1 under 35 U.S.C. § 103 have been fully considered, and are persuasive. Therefore the rejection has been withdrawn.
However upon further search and consideration, a new grounds of rejection is set forth below necessitated by Applicant' s amendment. 
Claim Objections
Claim 1 is objected to because of the following lack of antecedent informalities: 
● In Claim 1, Line 15, “the inner side” should be changed to read - - an inner side - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless - (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Kakamura (US 2016/0234928). 
Regarding Claim 1, Kakamura (In Figs 1-8) discloses a power relay assembly (10, ¶ 32, 1-8) comprising:
 a supporting plate (12/22/26), (Fig 5) having at least one electric element (20), (Fig 1) mounted on one surface (46) thereof and formed entirely of a plastic material (synthetic resin, ¶ 13, II. 1-8) having a high heat dissipation property and a high electrical insulation property (synthetic resin have high heat dissipation and high electrical insulating properties normally having an operating temperature ranging from 64-85° F, optimal around 72° F); and
 at least one bus bar (16, ¶ 37, II. 1-6) electrically connected to the at least one electric element (20, ¶ 37, II. 7-11) and including a portion thereof (14) buried in the supporting plate (12/22/26), (Fig 5), 
wherein the at least one bus bar (16) includes a first portion (14) buried in and fixed by the supporting plate (Fig 5), a second portion (bent portion of 16 within 26) configured to extend from an end portion of the first portion (14) along a thickness direction of the supporting plate (12/22/26), (Fig 5) and a third portion (36) configured to extend from the second portion (bent portion of 16 within 26) to protrude toward an outer side of the supporting plate (12/22/26), (Fig 5),
wherein the first portion and the second portion of the at least one bus bar are not exposed to an outside of the supporting plate (Fig 5) and are buried inside the supporting plate (12/22/26) so that the at least one bus (16) bar is fixed by the supporting plate (12/22/26), 
wherein heat transferred from the at least one electric element (20) to the at least one bus bar (16) is transferred to the inner side of the supporting plate (12/22/26) in which the first (14) and second (bent portion 16 within 26) portions of the at least one bus bar (16) are buried (Fig 5), and then is discharged to the outside through the entire supporting plate (naturally, heat generated by 20 is transferred to 14 and bent portion of 16 within 26 and discharged to the outside through 12/22/26), (Fig 5), Appl. No. 16/467,598 Response to O.A. dated August 17, 2020 Page 3 

Regarding Claim 2, Kakamura discloses the limitation of claim 1, however Kakamura (In Figs 1-8)  further discloses wherein the at least one bus bar (16) is disposed so that at least a portion (14) of the portion (14) buried in the supporting plate (12/22/26) comes into contact with a portion (26) of the supporting plate formed of the plastic material (synthetic resin, ¶ 13, II. 1-8) having a high heat dissipation property and a high electrical insulation property (thermoplastics naturally exhibit high heat dissipation and electrical insulation properties (synthetic resin have high heat dissipation and high electrical insulating properties normally having an operating temperature ranging from 64-85° F, optimal around 72° F).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims  8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Kakamura in view of Sumida et al (US 2002/0050375) . 
Regarding Claim 8, Kakamura discloses the limitation of claim 1, however Sumida does not disclose wherein the supporting plate further includes a plate-shaped metal member disposed to be spaced apart from a lower side of the portion of the at least one bus bar buried in the supporting plate at an interval.

It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Kakamura with Sumida with a plate-shaped metal member disposed and spaces apart from a lower side of the portion of the at least one bus bar buried in the supporting plate at an interval to benefit from conserving valuable space in the junction box making the junction box as thin as possible (Sumida, ¶ 13, II. 1-4).
Regarding Claim 9, Kakamura in view of Sumida discloses the limitation of claim 8, however Sumida (In Fig 17) further teaches wherein the metal member (25) is disposed to be completely buried inside the supporting plate (100), (Fig 17).
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over Sumida in view Saka and further in view of Olding et al (US 2009/0272731).
Regarding Claim 10, Kakamura in view of  Sumida discloses the limitation of claim 8, however Kakamura as modified does not disclose wherein the metal member is fixed to one surface of the supporting plate so that the one surface thereof is exposed to the outside.
	Instead Olding (In Fig 2b) teaches wherein the metal member (12, ¶ 49, II. 5-8) is fixed to one surface of the supporting plate (16) so that the one surface thereof is exposed to the outside (Fig 2b).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Kakamura with Sumida and further with Olding with the metal member being fixed to the one surface of the supporting plate and exposing a surface to outside to benefit from high thermal transfer and thermally fast acting of aluminum metal plate efficiency and rapid cooling (Olding, ¶ 3, II. 1-3, ¶ 4, II. 1-9).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Kakamura in view of Sumida and further in view of Haraguchi et al (US 2018/0370463).
Regarding Claim 11, Kakamura in view of Sumida discloses the limitation of claim 8, however where Sumida (In Fig 17) further teaches wherein the metal member (25) is disposed on the supporting plate (100) to have an interval from the portion of the at least one bus bar (22) buried in the supporting plate (Fig 17).
	However where Sumida is silent about the thickness of the insulation substrates 20 which determines the thickness of the interval to be less 1 mm apart.
	Instead Haraguchi defines this limitation as a variable which varies upon the desired electrical insulation to insure proper electrical insulation between the bus bars and circuit board which depends on many parameters such as magnitude of current and dimension of bus bars (¶ 47, II. 14-17).	
It would have been obvious to one having ordinary skill in the art before the invention was filed to modify Kakamura with Sumida and further with Haraguchi to place bus bars 1 mm or more apart from the metal member as suggested by Haraguchi, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over Kakamura  in view of Glover (US 4,133,101).
Regarding Claim 14, Kakamura discloses the limitation of claim 1, however Kakamura does not disclose wherein a coating layer having a high electrical insulation property and a high heat dissipation property is formed on an exposed surface thereof.
	Instead Glover (In Fig 2) teaches wherein a coating layer (thermoplastic adhesion, col. 3, II. 16-19) having a high electrical insulation property and a high heat dissipation property (thermoplastics naturally exhibit high heat dissipation and electrical insulation properties) is formed on an exposed surface thereof (Col. 3, II. 16-19).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Kakamura with Glover with a coating layer having a high electrical insulation and a high heat dissipating properties formed on an exposed surface thereof to benefit from a bus bar by cold forged to achieve a good electrical connection (Glover, Col. 2, II. 2-5).
Claim 15 is rejected under 35 U.S.C. § 103 as being unpatentable over Kakamura in view of Soo (KR 20120106665).
Regarding Claim 15, Kakamura  discloses the limitation of claim 1, however Kakamura does not disclose wherein the bus bar is formed of an aluminum material and includes a coating layer having a high electrical insulation property and a high heat dissipation property formed on a surface thereof.
	Instead Soo (In Fig 1) teaches wherein the bus bar (10) is formed of an aluminum material (aluminum, 11) and includes a coating layer (13, high emissivity polymeric material layer) having a high electrical insulation property and a high heat dissipation property formed on a surface thereof (Fig 1).
It would have been obvious to an ordinary skilled person in the art before the invention was filed to modify Kakamura with Soo with bus bar formed of aluminum with a coating of layer having a high insulation and a heat dissipation properties to benefit from providing a switchgear using polymer coated aluminum bus bar that can lower the material cost by suppressing the rise and realize the same volume and weight as the copper bus bar (Soo, Description, ¶ 10, II.1-10).
Claim 16 is rejected under 35 U.S.C. § 103 as being unpatentable over Kakamura in view of Schneider et al  (US 2018/0049310).
Regarding Claim 16, Kakamura discloses the limitation of claim 1, however Kakamura does not disclose wherein the power relay assembly comprising at least one cover configured to prevent exposure of the at least one bus bar to the outside, wherein the cover is formed of a plastic material having a high heat dissipation property and a high electrical insulation property.
	Instead Schneider (In Fig 4C) teaches wherein the power relay assembly comprising at least one cover (330, ¶ 76, II. 14-26) configured to prevent exposure of the at least one bus bar (300) to the outside, wherein the cover is formed of a plastic (thermoplastic, ¶ 76, II. 14-26) material having a high heat dissipation property and a high insulation property (thermoplastics naturally exhibit high heat dissipation and electrical insulation properties).

 Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835        
/ZACHARY PAPE/Primary Examiner, Art Unit 2835